     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 1 of 43 Page ID #:659



1    TRACY L. WILKISON
     Acting United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     CAMERON L. SCHROEDER (Cal. Bar No. 255016)
4    Assistant United States Attorney
     Chief, Cyber & Intellectual Property Crimes Section
5         1500 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-0596
7         Facsimile: (213) 894-2927
          E-mail:     cameron.schroeder@usdoj.gov
8    ADAM ALEXANDER
     Assistant United States Attorney
9    U.S. Attorney’s Office for the District of Alaska
          222 W. 7th Avenue, Suite 253
10        Anchorage, AK 99505
          Telephone: (907) 271-2309
11        E-mail:     adam.alexander@usdoj.gov

12   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
13
                             UNITED STATES DISTRICT COURT
14
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
     UNITED STATES OF AMERICA,              No. CR 19-00036-JAK
16
                Plaintiff,                  TRIAL MEMORANDUM
17
                      v.                    Trial Date: August 26, 2021
18                                          Trial Time: 8:30 AM
     MATTHEW GATREL,                        Location:   Courtroom of the Hon.
19                                                      John A. Kronstadt
                Defendant.
20

21

22         Plaintiff United States of America, by and through its counsel

23   of record, the Acting United States Attorney for the Central District

24   //

25   //

26

27

28
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 2 of 43 Page ID #:660



1    Of California and Assistant United States Attorneys Cameron L.

2    Schroeder and Adam Alexander, hereby files its Trial Memorandum.

3

4     Dated: August 23, 2021               Respectfully submitted,

5                                          TRACY L. WILKISON
                                           Acting United States Attorney
6
                                           CHRISTOPHER D. GRIGG
7                                          Assistant United States Attorney
                                           Chief, National Security Division
8

9                                          /s/
                                           CAMERON L. SCHROEDER
10                                         ADAM ALEXANDER
                                           Assistant United States Attorneys
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 3 of 43 Page ID #:661



1                                   TABLE OF CONTENTS

2    DESCRIPTION                                                                     PAGE

3
     Contents
4
     TABLE OF AUTHORITIES..............................................iii
5
     MEMORANDUM OF POINTS AND AUTHORITIES................................1
6
     I.    CASE SCHEDULING MATTERS........................................1
7
     II.   THE INDICTMENT.................................................1
8
     III. PRELIMINARY MATTERS............................................1
9
           A.   Trial Estimate............................................1
10
           B.   Exhibits; Business and Public Records.....................2
11
           C.   Co-defendant Juan Martinez................................2
12
     IV.   SUMMARY OF THE FACTS...........................................2
13
           A.   Introduction..............................................2
14
           B.   Attack Methodologies......................................3
15
           C.   AmpNode...................................................6
16
           D.   The FBI Investigation.....................................8
17
     V.    LEGAL AND EVIDENTIARY ISSUES..................................10
18
           A.   Elements of the Offenses.................................10
19
                1.    Conspiracy to Cause Damage to Computers.............10
20
                2.    Conspiracy to Commit Wire Fraud.....................11
21
                3.    Unauthorized Impairment of a Protected Computer.....12
22
           B.   Defendant’s Statements...................................13
23
           C.   Co-Conspirator Statements................................14
24
           D.   Expert Issues............................................16
25
                1.    Offer of Proof Regarding Expert Witness Testimony...16
26
                      a.    Prof. Damon McCoy..............................16
27
                      b.    Krassimir Tzvetanov............................17
28

                                             i
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 4 of 43 Page ID #:662



1                            TABLE OF CONTENTS (CONTINUED)

2    DESCRIPTION                                                                     PAGE

3               2.    Rule 403 and Cumulative Testimony...................19

4               3.    Rule 703 and Reliance on Inadmissible or
                      Unadmitted Evidence.................................21
5
           E.   Lay Opinion Testimony....................................22
6
           F.   Cross-Examination of Defendant...........................24
7
           G.   Summary Charts...........................................25
8
           H.   Demonstrative Exhibits...................................26
9
           I.   WHOIS Records............................................26
10
           J.   Authentication and Identification........................27
11
     VI.   FORFEITURE PROCEDURES.........................................27
12
           A.   Overview of Criminal Forfeiture..........................27
13
           B.   The Property Sought for Forfeiture.......................28
14
           C.   Relevant Statute Permitting Criminal Forfeiture..........29
15
                1.    Forfeiture Authority Based on Computer Fraud
16                    Offenses – 18 U.S.C. § 1030(i)(1)...................29

17         D.   Criminal Forfeiture Procedures...........................29

18              1.    Forfeitability of Property Sought for Forfeiture....29

19              2.    Procedural Rules for the Forfeiture Phase and
                      Entry of a Preliminary Order of Forfeiture..........31
20
     VII. CONCLUSION....................................................34
21

22

23

24

25

26

27

28

                                            ii
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 5 of 43 Page ID #:663



1                                 TABLE OF AUTHORITIES

2    DESCRIPTION                                                                     PAGE

3    Federal Cases                                                            Page(s)

4    Am. Online, Inc. v. AOL.org,
       259 F. Supp. 2d 449 (E.D. Va. 2003)         ........................... 26
5
     Barsky v. United States,
6      339 F.2d 180 (9th Cir. 1964)       .................................. 25
7    Cantu v. United States,
8      CASE NO. CV 14-00219 MMM (JCGx), 2015 WL 12743881 (C.D. Cal. Apr.
       6, 2015) ...................................................... 20
9
     Columbia Ins. Co. v. seescandy.com,
10     185 F.R.D. 573 (N.D. Cal. 1999) ............................... 26

11   Crampton v. Ohio,
       408 U.S. 941 (1972)      ........................................... 24
12
     Davis v. United States,
13     No. CV 07-00461 ACK-LEK, 2009 WL 10702627 (D. Haw. Apr. 24, 2009)
        ............................................................... 20
14
     Diamond Shamrock Corp. v. Lumbermens Mut. Cas. Co.,
15
       466 F.2d 722 (7th Cir. 1972) .................................. 25
16
     EarthLink, Inc. v. Ahdoot,
17     2005 WL 8154298 (N.D. Ga. Feb. 1, 2005)         ....................... 26

18   Friedman v. Medjet Assistance, L.L.C.,
       No. CV 09-07585-MMM(VBKx), 2010 WL 9081271 (C.D. Cal. Nov. 8, 2010)
19      ............................................................... 19
20   Johnson v. United States,
       780 F.2d 902 (11th Cir. 1986)        ................................. 20
21
     Kaley v. United States,
22
       571 U.S. 320 (2014) ........................................ 27-28
23
     Libretti v. United States,
24     516 U.S. 29 (1995) ............................................ 27

25   McGautha v. California,
       402 U.S. 183 (1971) ........................................... 24
26
     Nationwide Transp. Fin. v. Cass Info. Sys.,
27     523 F.3d 1051 (9th Cir. 2008) ................................. 22
28

                                            iii
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 6 of 43 Page ID #:664



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                     PAGE

3    Ohler v. United States,
       529 U.S. 753 (2000) ........................................... 24
4
     United States v. Ali,
5
       619 F.3d 713 (7th Cir. 2010)       .................................. 30
6    United States v. Ammar,
7      714 F.2d 238 (3d Cir. 1983)       ................................... 15

8    United States v. Black,
       767 F.2d 1334 (9th Cir. 1985)        .......................... 24-25, 27
9
     United States v. Bowman,
10     215 F.3d 951 (9th Cir. 2000)       .................................. 14
11   United States v. Capoccia,
12     503 F.3d 103 (2d Cir. 2007)       ............................... 30, 32
     United States v. Chu Kong Yin,
13
       935 F.2d 990 (9th Cir. 1991)       .................................. 27
14
     United States v. Collicott,
15     92 F.3d 973 (9th Cir. 1996)       ................................ 13-14
16   United States v. Creighton,
       52 F. App'x 31 (9th Cir. 2002)        ............................. 30-31
17
     United States v. Cuozzo,
18
       962 F.2d 945 (9th Cir. 1992)       .................................. 24
19   United States v. Desena,
20     260 F.3d 150 (2d Cir. 2001)       ................................... 15

21   United States v. Feldman,
       853 F.2d 648 (9th Cir. 1988)       .................................. 27
22
     United States v. Fernandez,
23     839 F.2d 639 (9th Cir. 1988)       .................................. 14
24   United States v. Freeman,
25     498 F.3d 893 (9th Cir. 2007)       .................................. 23
     United States v. Gadson,
26
       763 F.3d 1189 (9th Cir. 2014)        ................................. 23
27
     United States v. Garcia-Guizar,
28     160 F.3d 511 (9th Cir. 1998) .................................. 31
                                            iv
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 7 of 43 Page ID #:665



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                     PAGE

3    United States v. Gomez,
       725 F.3d 1121 (9th Cir. 2013)        ................................. 22
4
     United States v. Hernandez-Escarsega,
5
       886 F.2d 1560 (9th Cir. 1989) ................................. 31
6    United States v. Layton,
7      720 F.2d 548 (9th Cir. 1983)       .................................. 15

8    United States v. Lazarenko,
       476 F.3d 642 (9th Cir. 2007)       .................................. 28
9
     United States v. Lechuga,
10     888 F.2d 1472 (5th Cir. 1989)        ................................. 15
11   United States v. Louthian,
12     756 F.3d 295 (4th Cir. 2014)       .................................. 28
     United States v. Messino,
13
       382 F.3d 704 (7th Cir. 2004)       .................................. 28
14
     United States v. Meyers,
15     847 F.2d 1408 (9th Cir. 1988)        ................................. 25
16   United States v. Miguel,
       87 F. App'x 67 (9th Cir. Jan. 30, 2004)         ....................... 19
17
     United States v. Miranda-Uriarte,
18
       649 F.2d 1345 (9th Cir. 1981) ................................. 24
19   United States v. Monsanto,
20     491 U.S. 600 (1989) ........................................... 32

21   United States v. Nava,
       404 F.3d 1119 (9th Cir. 2005)        ................................. 33
22
     United States v. Newman,
23     659 F.3d 1235 (9th Cir. 2011)        .............................. 32-33
24   United States v. Nicolo,
25     597 F. Supp. 2d 342 (W.D.N.Y. 2009)         ........................ 33-34
     United States v. Ortega,
26
       203 F.3d 675 (9th Cir. 2000)       .............................. 13, 14
27
     United States v. Radseck,
28     718 F.2d 233 (7th Cir. 1983)       .................................. 25
                                             v
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 8 of 43 Page ID #:666



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                     PAGE

3    United States v. Schlesinger,
       396 F. Supp. 2d 267 (E.D.N.Y. 2005)         ........................... 33
4
     United States v. Soulard,
5
       730 F.2d 1292 (9th Cir. 1984)        ................................. 25
6    United States v. Taylor,
7      127 F.3d 1108, 1997 WL 661153 (9th Cir. Sept. 25, 1997)            ....... 19

8    United States v. Turner,
       528 F.2d 143 (9th Cir. 1975)       .................................. 26
9
     United States v. Vampire Nation,
10     451 F.3d 189 (3d Cir. 2006) ................................... 28
11   United States v. Vera,
12     770 F.3d 1232 (9th Cir. 2014)        ............................. 21, 22
     United States v. Warshak,
13
       631 F.3d 266 (6th Cir. 2010)       .................................. 31
14
     United States v. Yazzie,
15     976 F.2d 1252 (9th Cir. 1992)        ................................. 22
16   Williams v. Illinois,
       132 S. Ct. 2221 (2012)      ........................................ 21
17
     Federal Statutes
18
     18 U.S.C. § 981 .................................................. 32
19
     18 U.S.C. § 1030 (a)(5)(A), (c)(4)(B)(i), (c)(4)(A)(i)(I) ..... 1, 10
20
     18 U.S.C. § 1343 ................................................. 11
21
     18 U.S.C. § 1349 .............................................. 1, 11
22
     18 U.S.C. § 1956 ................................................. 32
23
     18 U.S.C. § 2314 ................................................. 32
24
     21 U.S.C. § 853 .................................................. 31
25
     Rules
26
     Fed. R. Crim. P. 32 .............................................. 30
27
     Fed. R. Crim. P. 32.2 .................................... 29, 32, 33
28

                                            vi
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 9 of 43 Page ID #:667



1                          TABLE OF AUTHORITIES (CONTINUED)

2    DESCRIPTION                                                                     PAGE

3    Fed. R. Evid. 32.2 ........................................... 29, 30

4    Fed. R. Evid. 106 ................................................ 14

5    Fed. R. Evid. 403 ................................................ 19

6    Fed. R. Evid. 701 ............................................ 22, 23

7    Fed. R. Evid. 702 ................................................ 23

8    Fed. R. Evid. 703 ............................................ 21, 22

9    Fed. R. Evid. 801 ............................................ 13, 14
10   Fed. R. Evid. 803 ................................................ 26
11   Fed. R. Evid. 901 ................................................ 27
12   Fed. R. Evid. 1006 ............................................... 25
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            vii
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 10 of 43 Page ID #:668



1                         MEMORANDUM OF POINTS AND AUTHORITIES

2    I.     CASE SCHEDULING MATTERS

3           Trial is set for August 26, 2021 at 8:30 a.m.         Defendant Matthew

4    Gatrel is not in custody.       The estimated time for the government’s

5    case-in-chief is three days.        Counsel for defendant have agreed to

6    the authenticity of the government’s exhibits but the parties have no

7    other stipulations.

8           Should the defendant be convicted of either Count One or Count

9    Three, the forfeiture phase of this case would commence, regarding
10   the two domain names that have been seized in connection with this
11   case.       Counsel for the defendant have indicated that they do not wish
12   the jury to be retained for this purpose.          Information regarding the
13   forfeiture proceedings is detailed below in part VI.
14   II.    THE INDICTMENT
15          Defendant is charged in a three-count Indictment with Conspiracy
16   to Commit Unauthorized Impairment of a Protected Computer (18 U.S.C.
17   § 1030(a)(5)(A), (c)(4)(B)(i), (c)(4)(A)(i)(VI)), Conspiracy to
18   Commit Wire Fraud (18 U.S.C. § 1349), and Unauthorized Impairment of

19   a Protected Computer (18 U.S.C. § 1030(a)(5)(A), (c)(4)(B)(i),

20   (c)(4)(A)(i)(VI)).

21          The elements for these crimes are detailed below in Section V.

22   III.    PRELIMINARY MATTERS

23          A.     Trial Estimate

24          The government estimates that its case-in-chief will last

25   approximately three court days, depending on cross examination.              The

26   government anticipates calling approximately five witnesses in its

27   case-in-chief.      The government respectfully requests leave to present

28
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 11 of 43 Page ID #:669



1    a rebuttal case should defendant present a defense and call

2    witnesses.

3          B.    Exhibits; Business and Public Records

4          The government has noticed its intent to introduce records from

5    Google LLC, Comcast, Cloudflare, and the City of St. Charles pursuant

6    to Federal Rules of Evidence (“FRE”) 902(4), (11) (13).            The defense

7    had indicated that they do not object to the authenticity of the

8    government’s exhibits, but have reserved any other objections.

9          C.    Co-defendant Juan Martinez
10         Co-defendant Martinez has signed a plea agreement in this
11   matter, but has not yet entered his change of plea as of the time of
12   filing.    The government may call Mr. Martinez as a witness, and
13   requests that the court conduct the change of plea hearing before Mr.
14   Martinez testifies.
15   IV.   SUMMARY OF THE FACTS
16         A.    Introduction
17         The government intends to prove at trial the following facts,
18   among others:

19         Defendant owned and operated two online services accessible via

20   the websites downthem.org (“DownThem”) and ampnode.com (“AmpNode”).

21   DownThem allowed customers, for a fee, to launch a type of attack

22   known as a “DDoS” attack on       computers connected to the internet by

23   fraudulently appropriating internet bandwidth belonging to legitimate

24   internet servers.      DDoS stands for “distributed denial of service,”

25   and refers to an attack that enlists other computers to send floods

26   of data to the victim computer, or its corresponding Internet access

27   point.     When the volume of data constituting the attack becomes too

28   much for the victim computer to process, it either slows the victim’s

                                              2
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 12 of 43 Page ID #:670



1    Internet connection or causes it to lose it altogether, known as

2    “downing,” “booting,” or “knocking” the victim from the internet.

3          The Defendant’s DownThem customers could select from a variety

4    of different paid “subscription plans.” The subscription plans varied

5    in cost and offered escalating attack capability and allowed them to

6    select different attack durations and relative attack power, as well

7    as the abilitiy to launch simultaneous, or “concurrent” attacks.

8    Once subscribed, even a comparatively unsophisticated customer could

9    launch an attack against any Internet-connected device by typing the
10   appropriate Internet Protocol address, or “IP address,” into the
11   intuitive user interface offered by defendant’s DownThem website.                In
12   addition to the victim IP address, the customer would also select the
13   attack type, attack duration, and the applicable Internet port to
14   target for the attack.
15         Once a customer entered the information necessary to launch an
16   attack on their victim, defendant’s system was set up to use one or
17   more of his own dedicated attack servers to unlawfully appropriate
18   the resources of hundreds or thousands of other servers connected to

19   the internet.     Generally, the defendant used various techniques,

20   described in greater detail below, to fraudulently appropriate large

21   volumes of internet bandwidth from legitimate servers configured to

22   be responsive to established Internet protocols in order to provide

23   various services that enhance the functionality of the Internet, and

24   redirect that traffic instead to attack victims on behalf of his

25   clientel.

26         B.    Attack Methodologies

27         For example, “NTP” or “Network Time Protocol” is a protocol that

28   enables Internet-connected devices to establish or synchronize their

                                              3
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 13 of 43 Page ID #:671



1    clocks.    However, NTP and other similarly exploited older Internet

2    protocols have two features that make them vulnerable to abuse from

3    “booter” services like Downthem.        The first is that they have

4    programmed responses that can be much larger than the initial query.

5    In practice, this means that a malicious actor can send a very small

6    data request to one of these servers, and receive a very large

7    response.    For example, in the NTP scenario, rather than sending a

8    small request saying “What time is it?” and getting a small “It’s

9    6:42 UTC” response, a malicious actor might send a small request
10   along the lines of “What are the IP addresses of the last 600
11   computers to ask you what time it is?” and receive a very large
12   response with all of that information.         This discrepancy in size is
13   referred to as an amplification factor.
14         The second exploitable feature of these protocols is that they
15   were designed to function using UDP, a “connectionless” Internet
16   communication standard.       Normally, devices communicating using the
17   more common TCP protocol go through a three-step process often
18   referred to as a “handshake.”        This process establishes the protocols

19   of a communication link at the start of a communication between two

20   devices, before full communication begins, and it ensures that the

21   two devices can share data.       It also ensures that each of the devices

22   is at the IP address it purports to be, as otherwise the handshake

23   will be misdirected and will not complete.          With the UDP standard, no

24   such handshake happens – which allows for faster transmission of

25   data, but also creates the potential for abuse.

26         In particular, with defendant’s scripts abusing one of these

27   protocols, a request would be sent from his attack server on behalf

28   of a paying customer (or for his own attacks), and the response,

                                              4
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 14 of 43 Page ID #:672



1    rather than going back to defendant’s server as would be normal in

2    TCP communications, would instead be directed to the victim device.

3    This process is often referred to as “reflection” – as in, the data

4    request is “reflected” off of the vulnerable server and the response

5    goes to the victim rather than the requester.           In addition to using

6    the UDP no-handshake standard, this process depends on a method of

7    disguising one’s identity on the Internet known as IP header

8    modification, or “spoofing.”

9          Spoofing allows a user to change information, such as their IP
10   address, in their data packet “headers” – something like changing the
11   return address information on an envelope to make it appear that
12   someone else sent a letter.       Through this process, defendant would
13   represent that the requests for the large amounts of data were coming
14   from the victim IP addresses rather than his own server; thus, the
15   large amounts of data would be sent to his customer’s attack victims
16   rather than his own servers.        Defendant’s service was configured to
17   exploit hundreds or thousands of these vulnerable servers whenever a
18   customer launched an attack.        He maintained lists of computers that

19   could be abused in this way, referred to as “amp lists” – that is,

20   lists of computers that would send amplified responses to small

21   inquiries using a variety of specific protocols.

22         Throughout this process, defendant paid only for the usage and

23   bandwidth of his own servers, which were sending out comparatively

24   small requests, requiring only minimum amounts of bandwidth.

25   However, the malicious amplification triggered by those small

26   requests, coupled with the “spoofing” misrepresentation that the

27   request was coming from the victim, caused the vulnerable servers to

28   use a comparatively large amount of bandwidth to send the floods of

                                              5
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 15 of 43 Page ID #:673



1    data to the victim.      In so constructing the attacks, defendant did

2    not have to pay for this large amount of bandwidth, the cost of which

3    was borne by the true owners of the vulnerable servers that were

4    appropriated by the defendant, and the Internet service providers

5    (“ISPs”) to which they were connected.

6          Defendant administered the DownThem site beginning at least as

7    early as October 10, 2014, and continued to do so until the FBI

8    conducted a search at his residence in November of 2018.             During that

9    period, defendant was the primary administrator of Downthem, and as a
10   result handled the overwhelming majority of customer service
11   inquiries, reflected in thousands of messages with his customers.
12           As reflected in these communications, defendant occasionally
13   worked with a variety of other persons who helped run the site or
14   handle customer requests over that time period.           Beginning in 2018,
15   one of his customers, co-defendant Juan Martinez, started working
16   with defendant on the DownThem website to improve its functionality.
17   Co-defendant Martinez also began responding to customer support
18   requests, and suggested ideas to defendant on how they could improve

19   the service.

20         C.    AmpNode

21         Defendant’s other service, AmpNode, offered a related, but

22   differently structured, functionality.         Rather than subscribing to be

23   one of many users of his DownThem service, a customer could obtain

24   their own dedicated attack server from which to launch their own

25   attacks using the amplification and spoofing techniques described

26   above, or to perform network scanning to identify open ports or

27   vulnerable servers.

28

                                              6
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 16 of 43 Page ID #:674



1          Defendant would obtain and pre-configure the servers with attack

2    scripts and his amp lists, and sometimes with additional user

3    functionality, so that the customer was set up to launch their own

4    amplified and spoofed attacks.        Importantly, defendant obtained these

5    servers from hosting companies that allowed IP header modification,

6    which were often outside the United States, as most reputable

7    providers do not allow spoofing.        Some customers would use these

8    servers to set up their own DDoS subscription services, with business

9    models similar to DownThem.       In particular, one of his customers ran
10   a site called “Quantum Stresser” that functioned essentially the same
11   way as DownThem, using attack servers obtained via defendant’s
12   AmpNode service.
13         Together, DownThem and AmpNode provided services that caused
14   disruption and damage to tens of thousands of victims during the
15   course of they defendant’s conspiracy in a variety of ways.
16   Bandwidth on the internet is a commodity.          The third-party victim
17   servers that were conscripted to send the floods of data were
18   triggered to perform puprposeless functions, and to send abnormally

19   large packets of data, which then had to be handled (and the cost

20   absorbed) by their Internet service providers.           When the packets from

21   those hundreds or thousands of servers converged on their way to the

22   victims, they had to be absorbed by the victim’s ISP.            Depending on

23   how they were routed, and what kinds of mitigation procedures were in

24   place, they might cause the victim’s computer to have its connection

25   degraded such that the user would be unable to maintain any

26   connection to the Internet or Internet-based services, and would be

27   disconnected from any ongoing Internet service or session.             Within a

28

                                              7
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 17 of 43 Page ID #:675



1    given network, other computers sharing a switch with the victim could

2    suffer similar impairment.

3          D.    The FBI Investigation

4          The FBI began investigating defendant’s services in 2016.             As

5    part of the investigation, they set up an account with the DownThem

6    service, paid defendant in Bitcoin for one of the low-tier

7    subscriptions, and proceeded to launch attacks on previously selected

8    computers that could safely handle the attack traffic.            For many of

9    these “test” attacks, the FBI recorded the incoming data packets, and
10   investigators were able to observe the resulting quantity of data
11   associated with the attacks and the impact on the computers’
12   performance.
13         Having empirically and contemporaneously verified that the
14   criminal service functioned as advertised, agents then set about
15   identifying the administrator behind DownThem.           They first
16   ascertained that the website was using the services of Cloudflare, a
17   DDoS-mitigation and content-distribution company.           Ironically,
18   criminal services such as Downthem oftentimes require DDoS mitigation

19   services to protect from attacks from rival administrators or

20   disgruntled victims.

21         The FBI received records from Cloudflare showing that the

22   DownThem domain was administered by someone using the email

23   fluffyhostingsolutions@gmail.com. Cloudflare records also showed that

24   the same email was used to administer the related criminal service

25   Ampnode.com.     Further investigation revealed that the same IP

26   addresses used to access the Cloudflare accounts were used to access

27   additional gmail accounts, including ampnodehosting@gmail.com and

28

                                              8
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 18 of 43 Page ID #:676



1    tankshu04@gmail.com, and that these accounts were linked to each

2    other by recovery email and by “cookie.” 1

3          A search warrant to Google for those accounts revealed further

4    incriminating evidence, as well as identifying information for

5    defendant.    The browsing history showed that the user of the accounts

6    was logging in to both Downthem.org and Ampnode.com and performing

7    administrative tasks.      And it contained the name “Matthew Gatrel” in

8    various forms, such as a link to a Venmo account in that name.              The

9    emails themselves further corroborated the identification of the
10   defendant as the operator of the Ampnode and Downthem services, as
11   they included emails containing, for example, the name Matthew Gatrel
12   in a subject line or introductory paragraph within the body of the
13   email.    They also contained geographical information suggesting that
14   the accountholder lived in St. Charles, Illinois.
15         Based on this information, agents were able to locate Matthew
16   Gatrel in St. Charles, Illinois, and determine where he was living
17   based on IP address and utility information.          As it turned out,
18   defendant had been alternating between two residences, and the agents

19   contacted him at one of the two.        They conducted a consensual, non-

20   custodial interview where defendant admitted that he was the

21   administrator for both DownThem and AmpNode, and that he used the

22   email accounts described above.        Defendant also provided agents with

23   copies of the databases he used to operate both the DownThem and

24

25         1Cookies are small data files used by websites to track user
     activity. For example, when a user logs into their Google account
26   from a device, they can choose to save their password and login
     information locally to avoid the need to manually enter that
27   information every time they access the service. Providers such as
     Google track log access from multiple accounts using the same device,
28   among other types of information that can be used to identify
     individuals who may believe they are unidentifiable.
                                        9
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 19 of 43 Page ID #:677



1    AmpNode websites, as well as files for the websites themselves.

2    These items will be introduced at trial.

3          Based on that interview and information in the DownThem

4    database, agents were able to determine that shortly before the

5    identification of the defendant as the owner and operator of the

6    Downthem and Ampnode criminal services, another person had been

7    helping to administer the DownThem site, identified by the username

8    Severon.    Further investigation led them to identify co-defendant

9    Juan Martinez of Pasadena, California, as Severon.           Agents conducted
10   a consensual interview with Mr. Martinez, who also gave them a copy
11   of the DownThem database and, later, access to the email account he
12   used to communicate with the defendant, who he knew by an alias.                 Mr.
13   Martinez is expected to testify at trial about the purpose of the
14   Downthem DDoS platform, his use of it, and his role in administering
15   it for a brief period prior to the defendant’s arrest.
16   V.    LEGAL AND EVIDENTIARY ISSUES
17         A.    Elements of the Offenses
18               1.    Conspiracy to Cause Damage to Computers

19         Defendant is charged in Count One with Conspiracy to Commit

20   Intentional Damage to a Protected Computer, in violation of 18 U.S.C.

21   § 1030(a)(5)(A), (c)(4)(B)(i).        To prove that defendant is guilty of

22   this crime, the government must show: 1) beginning on an unknown date

23   prior to October 10, 2014, and ending on or about November 19, 2018,

24   there was an agreement between two or more persons to commit the

25   crime of Intentional Damage to a Protected Computer; 2) the defendant

26   became a member of the conspiracy knowing of its object and intending

27   to help accomplish it; and 3) one of the members of the conspiracy

28

                                             10
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 20 of 43 Page ID #:678



1    performed at least one overt act for the purpose of carrying out the

2    conspiracy.

3          The elements for Intentional Damage to a Protected Computer, in

4    violation of 18 U.S.C. § 1030(a)(5)(A), are set forth below.

5                2.    Conspiracy to Commit Wire Fraud

6          Defendant is charged in Count Two with Conspiracy to Commit Wire

7    Fraud, in violation of 18 U.S.C. § 1349.          To prove that defendant is

8    guilty of this crime, the government must show: 1) beginning on an

9    unknown date prior to October 10, 2014, and ending on or about
10   November 19, 2018, there was an agreement between two or more persons
11   to commit the crime of wire fraud, in violation of 18 U.S.C. § 1343;
12   and 2) the defendant became a member of the conspiracy knowing of its
13   object and intending to help accomplish it.
14         The elements for Wire Fraud are as follows:
15         First, the defendant knowingly participated in, devised, or
16   intended to devise a scheme or plan to defraud, or a scheme or plan
17   for obtaining money or property by means of false or fraudulent
18   pretenses, representations, or promises;

19         Second, the statements made as part of the scheme were material;

20   that is, they had a natural tendency to influence, or were capable of

21   influencing, a person to part with money or property;

22         Third, the defendant acted with the intent to defraud, that is,

23   the intent to deceive and cheat; and

24         Fourth, the defendant used, or caused to be used, an interstate

25   or foreign wire communication to carry out or attempt to carry out an

26   essential part of the scheme.

27

28

                                             11
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 21 of 43 Page ID #:679



1                3.    Unauthorized Impairment of a Protected Computer

2          Defendant is charged in Count Three with Unauthorized Impairment

3    of a Protected Computer, in violation of 18 U.S.C. § 1030(a)(5)(A),

4    (c)(4)(B)(i), (c)(4)(A)(i)(VI).        To prove that defendant is guilty of

5    this crime, the government must show: 1) the defendant knowingly

6    caused the transmission of a program, information, a code, or a

7    command; 2) as a result of the transmission, the defendant

8    intentionally caused damage to a computer without authorization, that

9    is, impaired the integrity or availability of data, a program, a
10   system, or information; and 3) the computer was used in or affected
11   interstate or foreign commerce or communication. 2
12         To make this crime a felony, the government must prove that the

13   offense caused impairment to ten or more such computers within a one-

14   year period.

15         Defendant is also charged with attempt for this crime, as well

16   as aiding and abetting it.       To prove that the defendant is guilty of

17   attempt, the government must show: 1) the defendant intended to do

18   the following: (a) knowingly cause the transmission of a program,

19   information, a code, or a command; (b) as a result of the

20   transmission, intentionally cause damage to a computer without

21   authorization, that is, impair the integrity or availability of data,

22   a program, a system, or information; (c) to do so to a computer that

23   was used in or affected interstate or foreign commerce or

24   communication; and (d) to do so to ten or more such computers within

25   a one-year period beginning on or about November 20, 2017; and 2) the

26   defendant did something that was a substantial step toward committing

27

28         2These elements vary slightly from those in the model
     instruction, but accurately track the statute itself.
                                       12
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 22 of 43 Page ID #:680



1    the crime and that strongly corroborated the defendant’s intent to

2    commit the crime.

3          To prove that defendant is guilty of aiding and abetting the

4    crime, the government must show: 1) someone else committed the crime

5    of Intentional Damage to a Protected Computer or Attempting to Commit

6    Intentional Damage to a Protected Computer; 2) the defendant aided,

7    counseled, commanded, induced or procured that person with respect to

8    at least one element of that crime; 3) the defendant acted with the

9    intent to facilitate the crime; and 4) the defendant acted before the
10   crime was completed.
11         Because defendant was engaged in a conspiracy, he also is liable
12   for this offense if another co-conspirator or co-conspirators
13   committed it, the offense fell within the scope of the unlawful
14   agreement, and it could reasonably have been foreseen to be a
15   necessary or natural consequence of the unlawful agreement.
16         B.    Defendant’s Statements
17         The government intends to introduce numerous statements of the
18   defendant, including from his emails, customer support tickets from

19   his website, and statements he made during his interview.             These

20   statements are admissible against defendant as statements of a party

21   opponent pursuant to FRE 801(d)(2)(A).

22         The government’s introduction of defendant’s statements,

23   however, does not allow defendant to offer his own out-of-court

24   statements.     When offered by the defendant, such statements are

25   hearsay.    See United States v. Ortega, 203 F.3d 675, 682 (9th Cir.

26   2000) (district court properly granted the government’s motion in

27   limine to exclude defendant’s post arrest statements through cross

28   examination of Immigration and Naturalization Service agent); United

                                             13
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 23 of 43 Page ID #:681



1    States v. Collicott, 92 F.3d 973, 983 (9th Cir. 1996) (hearsay not

2    admitted regardless of Rule 106).

3          Defendant is not precluded from introducing evidence necessary

4    to put on his defense, but he must do so by testifying.             Defendant is

5    not permitted to place any of his prior statements before the Court

6    or jury without subjecting himself to cross-examination.             See Ortega,

7    203 F.3d at 682; United States v. Fernandez, 839 F.2d 639, 640 (9th

8    Cir. 1988).     Thus, defendant may not introduce his prior statements

9    through defense witnesses (other than defendant himself) or by cross-
10   examining government witnesses with defendant’s hearsay statements.
11         C.    Co-Conspirator Statements

12         Pursuant to FRE 801(d)(2)(E), statements of a co-conspirator are

13   admissible against the defendant if the government shows by a

14   preponderance of the evidence that: (1) a conspiracy existed at the

15   time the statement was made; (2) the defendant had knowledge of, and

16   participated in, the conspiracy; and (3) the statement was made in

17   furtherance of the conspiracy.        See United States v. Bowman, 215 F.3d

18   951, 960-61 (9th Cir. 2000).

19         The district court may admit statements under Rule 801(d)(2)(E)

20   provided that it does not abuse its discretion.           See Bowman, 215 F.3d

21   at 960 (citations omitted).       The district court may find that

22   statements were made in furtherance of the conspiracy provided that

23   its factual findings are not clearly erroneous.           See id.

24         Here, the government will seek to admit emails and support

25   ticket communications between defendant and his co-conspirators,

26   including both his customers and other persons helping him run the

27   sites.     As defendant repeatedly referenced on his DownThem site and

28   in communications, the DownThem service depended on its subscribers

                                             14
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 24 of 43 Page ID #:682



1    to be successful; the more people signed up, the more server power

2    defendant could purchase and provide.         All of the subscribers were

3    thus co-conspirators, using shared resources for the criminal purpose

4    of conducting DDoS attacks.       The AmpNode service performed as an

5    adjuct to the DownThem subscription service, as defendant’s

6    communications made clear; he often suggested AmpNode customers use

7    his DownThem service for some of their needs, and suggested DownThem

8    customers who wanted more individualized power and capabilities

9    purchase one of his AmpNode setups.          Some customers, like “Andy Rak,”
10   clearly used both services simultaneously.          Therefore, all such
11   statements of defendant’s customers made during and in furtherance of
12   their conspiracy are admissible.
13         Notably, the phrase “in furtherance of the conspiracy,” “must

14   not be applied too strictly or the purpose of the exception would be

15   defeated.”    United States v. Lechuga, 888 F.2d 1472, 1480 (5th Cir.

16   1989).    There are numerous ways that co-conspirator statements can

17   further of a conspiracy, including, for example,“statements made to

18   keep a conspirator abreast of a co-conspirator’s activities,” United

19   States v. Layton, 720 F.2d 548, 557 (9th Cir. 1983) overruled on

20   other grounds by United States v. W.R. Grace, 526 F.3d 499 (9th Cir.

21   2008).    See also United States v. Desena, 260 F.3d 150, 158 (2d Cir.

22   2001) (observing that statements are admissible if they inform a

23   conspirator “as to the progress or status of the conspiracy”); United

24   States v. Ammar, 714 F.2d 238, 252 (3d Cir. 1983) (“[s]tatements

25   between conspirators which . . . inform each other of the current

26   status of the conspiracy”).       Many of the statements of defendant’s

27   fellow co-conspirators will fall into this category – such as reports

28

                                             15
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 25 of 43 Page ID #:683



1    of being able to “down” certain servers or that a certain attack

2    method worked better than others.

3          D.    Expert Issues

4                1.    Offer of Proof Regarding Expert Witness Testimony

5          The defense has moved to exclude or restrict the proposed

6    testimony of the two expert witnesses noticed by the government in

7    this matter.     In order to facilitate efficient litigation of these

8    objections, the Court has ordered the government to provide an offer

9    of proof regarding the proposed testimony of each expert,
10   highlighting to the extent possible areas of potential overlap
11   between their proposed testimony and areas where each expert witness
12   will provide unique testimony or perspective in the context of
13   anticipated 403 objections by the defense.
14                     a.    Prof. Damon McCoy
15         The first noticed expert is Professor Damon McCoy, a member of
16   the computer science faculty at New York University and a nationally
17   renowned expert in the field of DDoS attacks and the criminal
18   services like Downthem that make those attacks accessible at a price

19   to less technically sophisticated customers.          Consistent with the

20   expert disclosure to the defense, the government anticipates that Dr.

21   McCoy will testify from a public-sector academic and research-focused

22   perspective regarding both his general knowledge of this field as

23   well as specific opinions regarding the operation of the defendant’s

24   Downthem and Ampnode DDoS for hire services.

25         As detailed in the expert disclosure sent to the defense on

26   April 28, 2021, the government anticipates that Professor McCoy will

27   testify about the different types of DDoS attacks that are conducted

28   generally, and in that context the space occupied by “booter” or

                                             16
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 26 of 43 Page ID #:684



1    “stresser” services such as those operated by the defendant in this

2    matter – specifically how those paid subscription services operate;

3    the tiered pricing structure depending on the amount of attack power;

4    and the fraudulent use of amplification and spoofing techniques to

5    appropriate the bandwidth and capacity of innocent third-party

6    servers to conduct those attacks.

7          Professor McCoy will also testify regarding his review of the

8    back-end databases and websites provided to the government by the

9    defendant in this case and used by him to engage in the charged
10   conduct, describing the differences between the “retail” downthem.com
11   service and the “wholesale” ampnode.com service.           He will also
12   testify to his review of the interactions between the defendant and
13   his clientel captured in the customer service communications (or
14   “tickets”) stored in the services’ databases.
15         Professor McCoy will also testify to his review of the test
16   attacks conducted by the FBI during the course of the investigation,
17   and the data generated in the course of those attacks and captured in
18   the defendant’s databases, third party sensors, and the FBI’s

19   records.

20         Ultimately, Prof. McCoy will testify that in his opinion the

21   services operated by the defendant were indeed capable of performing

22   as advertised, and were in fact used by thousands of clients (and co-

23   conspirators) of the defendant to conduct paid attacks on victims by

24   taking advantage of and appropriating the bandwidth belonging to

25   innocent third-party internet server hosts.

26                     b.    Krassimir Tzvetanov

27         The second, and more recently disclosed expert is Krassimir

28   Tzvetanov, a private-sector network engineer has been working in this

                                             17
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 27 of 43 Page ID #:685



1    field for many years, has attended and spoken at numerous

2    conferences, has published in the field, and is currently pursuing a

3    Ph.D. studying cyber forensics.

4          Tzvetanov’s experience and perspective is materially different

5    from and complimentary to that of Professor McCoy’s.            While they both

6    share impressive academic credentials specific to the field of

7    computer science, Tzvetanov has private sector experience grappling

8    with the practical implications of DDoS attacks as a private-sector

9    security engineer working for some of the largest internet service
10   providers.    His relevant experience includes employment with Fastly,
11   A10 networks, Cisco Systems, Yahoo, and Google, where he accrued
12   significant and practical first-hand experience with DDoS attack
13   mitigation from the perspective of a private-sector internet service
14   provider.
15         In order to opine on the effects of defendant’s services, Mr.

16   Tzvetanov will review much of the same material as Prof. McCoy,

17   including the databases, tickets, and testing and sensor data.

18   However, his testimony will concentrate on the effects of such

19   attacks.    He will help the jury understand the systems and processes

20   in place to attempt to deal with DDoS traffic like that created by

21   defendant, including the costs and limitations of such systems.              In

22   particular, Mr. Tzvetanov will provide an opinion that defendant’s

23   claim that his attacks were consistently mitigated and thus caused no

24   impairment is not accurate.

25         As is clear from their CV’s attached to the disclosure and the

26   government’s disclosures themselves, Prof. McCoy and Mr. Tzvetanov,

27   while both highly qualified individually, have substantially

28   different perspectives and experience related to the same field

                                             18
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 28 of 43 Page ID #:686



1    germane to this jury’s deliberations in this matter.            Prof. McCoy is

2    a computer scientist and academic who has studied booter services in

3    depth.    He is not a network security engineer, as Mr. Tzvetanov is.

4    Mr. Tzvetanov has worked professionally in the field of network

5    security and DDoS mitigation, and can speak directly to the impact on

6    networks of services like defendant’s, as well as efforts taken to

7    deal with the problems they create.

8                2.     Rule 403 and Cumulative Testimony

9           As a result of these differing areas of expertise and resulting
10   testimony, defendant’s assertions that the testimony may be
11   cumulative is unfounded.       There will be no “needless” presentation of
12   cumulative evidence.      See Friedman v. Medjet Assistance, LLC, No. CV
13   09-07585 MMM VBKX, 2010 WL 9081271, at *6 (C.D. Cal. Nov. 8, 2010)

14   (“Rule 403's cumulative evidence provision does not prohibit the

15   introduction of cumulative evidence; rather, it merely permits courts

16   to exclude cumulative evidence when it has little incremental

17   value.”) (quoting United States v. Miguel, 87 Fed. Appx. 67, 68 (9th

18   Cir. Jan.30, 2004) (Unpub. Disp.), and citing United States v.

19   Taylor, 127 F.3d 1108, 1997 WL 661153, *2 (9th Cir. Sept.25, 1997)

20   (Unpub. Disp)).     What is more, any potential overlap in the testimony

21   of these experts does not substantially outweigh the probative value

22   of the testimony, as Rule 403 requires for exclusion.            Fed. R. Evid.

23   403.    See also   Friedman, 2010 WL 9081271 at *6 (testimony of two

24   physicians who reached the same conclusion was not cumulative as

25   their “expertise and testimony is sufficiently distinct that it

26   overcomes defendant's Rule 403 challenge”).          This is particularly

27   true for this short trial, which relies substantially on assistance

28   from these experts to interpret the data obtained from defendant

                                             19
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 29 of 43 Page ID #:687



1    himself.    Cf. Davis v. United States, No. CV 07-00461 ACK-LEK, 2009

2    WL 10702627, at *4 (D. Haw. Apr. 24, 2009) (finding that though two

3    doctors were offered to testify on the same topics and that each

4    doctor's testimony would “essentially be duplicative of the others,”

5    they each had different practices and experiences; while they reached

6    some of the same conclusions, they brought “different perspectives to

7    the issues of liability and causation” and in any case, to the extent

8    the testimony was duplicative, it would not unduly prolong the trial,

9    which was short) (internal citations omitted); Johnson v. United
10   States, 780 F.2d 902, 906 (11th Cir. 1986) (holding that the district

11   court abused its discretion in excluding an expert’s testimony

12   because, in comparison to other experts, the expert’s analysis was

13   somewhat different, his testimony as to a particular issue would have

14   been more comprehensive, and he had different, arguably better,

15   qualifications).

16         To the extent the Court retains any doubts, the appropriate

17   procedure is to defer ruling until the trial unfolds, if the

18   defendant still objects at the time of testimony.           See, e.g., Cantu

19   v. United States, No. CV1400219MMMJCGX, 2015 WL 12743881, at *7 (C.D.

20   Cal. Apr. 6, 2015) (despite overlap between two experts’ testimony,

21   the court found that, pretrial, it did not appear “that such overlap

22   will confuse the jury, prejudice Defendant, cause undue delay, or

23   result in needless presentation of cumulative evidence;” nonetheless,

24   if at trial it appeared that needlessly cumulative evidence would be

25   elicited, the objection could be renewed at that time).            As the

26   government previously noted, it has no desire to prolong this trial

27   with duplicative testimony – but the evidence in this trial is

28   complex, unintuitive, and likely to be completely foreign to the

                                             20
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 30 of 43 Page ID #:688



1    jury.   The testimony of both experts will be helpful to them in their

2    duties.

3                3.    Rule 703 and Reliance on Inadmissible or Unadmitted
                       Evidence
4
           The government’s experts in this case may rely on a variety of
5
     otherwise inadmissible evidence.        Federal Rule of Evidence 703
6
     outlines the scope of permissible expert testimony, and expressly
7
     states that information used to form an expert opinion “need not be
8
     admissible for the opinion to be admitted.”          Instead, an expert
9
     witness’s use of inadmissible hearsay and testimonial statements is
10
     indeed proper where similar experts in that particular field “would
11
     reasonably rely on those kinds of facts or data in forming an opinion
12
     on the subject.” Fed. R. Evid. 703.          “Moreover, the expert may
13
     disclose to the jury the inadmissible evidence relied on in forming
14
     his opinion ‘if [its] probative value in helping the jury evaluate
15
     the opinion substantially outweighs [its] prejudicial effect.’”
16
     United States v. Vera, 770 F.3d 1232, 1237 (9th Cir. 2014)(quoting F.
17
     R. Evid. 703).
18
           Supreme Court and Ninth Circuit interpretation of FRE 703 make
19
     clear that such use does not run afoul of any Confrontation Clause
20
     concerns where the inadmissible information is used in conjunction
21
     with the expert’s separate knowledge and expertise.            Williams v.
22
     Illinois, 132 S. Ct. 2221, 2228 (2012) (finding the DNA expert’s use
23
     of otherwise inadmissible hearsay evidence in forming its expert
24
     opinion did not violate the Confrontation Clause); United States v.
25
     Vera, 770 F.3d 1232, 1237 (2014) (reasoning that under Rule 703,
26
     “there is generally no Crawford problem where an expert ‘appli[es]
27

28

                                             21
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 31 of 43 Page ID #:689



1    his training and experience to the sources before him and reach[es]

2    an independent judgment’”.)

3          The experts in this case may rely on statements from others in

4    the field, statements by people who engage in this type of criminal

5    activity, data collected by others in the field, and other evidence

6    that is neither admitted nor potentially admissible.            As the Ninth

7    Circuit has made clear, this type of testimony is explicity

8    permissible under FRE 703.       See Vera, 770 F.3d at 1239 (testimony

9    appropriate where the expert’s testimony clearly “distilled and
10   synthesized what he had learned through his experience”)             So long as
11   the “expert opinion . . . was not merely repackaged testimonial
12   hearsay but was ‘an original product’ that could have been ‘tested
13   through cross-examination’”, such testimony is proper under both the
14   Rules of Evidence and Crawford.        Id. (quoting United States v. Gomez,
15   725 F.3d 1121, 1130 (9th Cir. 2013).         Further, it may be necessary to

16   disclose some of the basis for the experts’ opinions in order to help

17   the jury understand and evaluate the opinions; the government

18   believes any such evidence, which is likely to be computer-generated

19   data, would have very little prejudicial effect, and thus its

20   probative value would substantially outweigh any such effect.

21         E.    Lay Opinion Testimony

22         “The admissibility of lay opinion testimony under Rule 701 is

23   committed to the sound discretion of the trial judge and his decision

24   will be overturned only if it constitutes a clear abuse of

25   discretion.”     Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523

26   F.3d 1051 (9th Cir.2008) (quoting United States v. Yazzie, 976 F.2d

27   1252, 1255 (9th Cir.1992)).

28

                                             22
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 32 of 43 Page ID #:690



1          While the government’s experts will review and interpret many of

2    defendant’s and his co-conspirators’ statements, Special Agent

3    Peterson will also provide assistance to the jury by explaining the

4    content of many of these statements.         In so doing, SA Peterson will

5    not be testifying as an expert; rather, he will be providing lay

6    opinion testimony based on, and informed by, his involvement in this

7    investigation.     Such testimony, where based on the law enforcement

8    witnesses’ personal observations and direct knowledge of the

9    investigation, falls under FRE 701 and does not qualify as expert
10   testimony governed by FRE 702: lay opinion testimony is admissible if
11   it is (1) “rationally based on the perception of the witness,”
12   (2) “helpful to a clear understanding of the witness’s testimony or
13   the determination of a fact in issue[,]” and (3) “not based on
14   scientific, technical, or other specialized knowledge within the
15   scope of Rule 702.”      Fed. R. Evid. 701.      See also United States v.
16   Freeman, 498 F.3d 893, 904-05 (9th Cir. 2007) (upholding, as proper

17   lay testimony, detective’s testimony interpreting ambiguous

18   statements where his “understanding of ambiguous phrases was based on

19   his direct perception of several hours of intercepted

20   conversations. . . and other facts he learned during the

21   investigation” and his testimony “proved helpful to the jury in

22   determining what [defendants] were communicating during the recorded

23   telephone calls”); United States v. Gadson, 763 F.3d 1189, 1207-08

24   (9th Cir. 2014) (discussing the appropriateness of lay opnion

25   testimony to interpret recorded conversations, particularly where it

26   is helpful to the jury and not just interpreting ordinary English).

27   SA Peterson’s knowledge of defendant’s services, gained from his

28   extensive investigation and review of defendant’s websites,

                                             23
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 33 of 43 Page ID #:691



1    databases, attack data, customer support tickets, and emails, and

2    interview with defendant himself, will be uniquely helpful to the

3    jury in understanding the otherwise often cryptic and technical

4    language in defendant’s and his co-conspirators’ communications.

5    While the experts will be able to explain much of the terminology and

6    import of the communications, only SA Peterson has the knowledge,

7    gained through this investigation, to put the communications in

8    context for the jury.

9          F.    Cross-Examination of Defendant
10         A defendant who testifies at trial waives his right against

11   self-incrimination and subjects himself to cross-examination

12   concerning all matters reasonably related to the subject matter of

13   his testimony.     See, e.g., Ohler v. United States, 529 U.S. 753, 759

14   (2000) (citing McGautha v. California, 402 U.S. 183, 215 (1971) reh'g

15   granted, judgment vacated sub nom. Crampton v. Ohio, 408 U.S. 941

16   (1972), vacated in part on other grounds, 408 U.S. 941 (1972) (“It

17   has long been held that a defendant who takes the stand in his own

18   behalf cannot then claim the privilege against cross-examination on

19   matters reasonably related to the subject matter of his direct

20   examination”)).     A defendant has no right to avoid cross-examination

21   on matters which call into question his claim of innocence.             United

22   States v. Miranda-Uriarte, 649 F.2d 1345, 1353-54 (9th Cir. 1981).

23   The scope of a defendant’s waiver is co-extensive with the scope of

24   relevant cross-examination.       United States v. Cuozzo, 962 F.2d 945,

25   948 (9th Cir. 1992); United States v. Black, 767 F.2d 1334, 1341 (9th

26   Cir. 1985) (“What the defendant actually discusses on direct does not

27   determine the extent of permissible cross-examination or his waiver.

28   Rather, the inquiry is whether ‘the government’s questions are

                                             24
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 34 of 43 Page ID #:692



1    reasonably related’ to the subjects covered by the defendant’s

2    testimony.”).

3          G.     Summary Charts

4          Charts and summaries of evidence are governed by Federal Rule of

5    Evidence 1006, which permits the introduction of charts, summaries,

6    or calculations of voluminous writings, recordings, or photographs

7    which cannot conveniently be examined in court.           See Fed. R. Evid.

8    1006.      While the underlying documents must be “admissible,” they need

9    not be “admitted.”      See United States v. Meyers, 847 F.2d 1408, 1412
10   (9th Cir. 1988); United States v. Johnson, 594 F.2d 1253, 1257 n.6

11   (9th Cir. 1979).     Summary charts need not contain the defendant’s

12   version of the evidence and may be given to the jury while a

13   government witness testifies concerning them.           See United States v.

14   Radseck, 718 F.2d 233, 239 (7th Cir. 1983); Barsky v. United States,

15   339 F.2d 180, 181 (9th Cir. 1964).

16         A summary witness may rely on the analysis of others where she

17   has sufficient experience to judge another person’s work and

18   incorporate as her own the fact of his or her expertise.             The use of

19   other persons in the preparation of summary evidence goes to its

20   weight, not its admissibility.        United States v. Soulard, 730 F.2d

21   1292, 1299 (9th Cir. 1984); see Diamond Shamrock Corp. v. Lumbermens

22   Mutual Casualty Co., 466 F.2d 722, 727 (7th Cir. 1972) (“It is not

23   necessary . . . that every person who assisted in the preparation of

24   the original records or the summaries be brought to the witness

25   stand”).

26         The government intends to introduce summaries/charts of the

27   following records into evidence, each of which is admissible:

28   1) attack data from the DownThem database; 2) PCAP, or Packet

                                             25
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 35 of 43 Page ID #:693



1    Capture, data from the FBI’s testing of the DownThem service;

2    3) attack data from the similar database for Quantum Stresser.

3          H.    Demonstrative Exhibits

4          The government may also offer demonstratives that might

5    facilitate the presentation of its evidence, including depictions of

6    the reflection and amplification process, network communications

7    flows, and other jury aids that may make the technological concepts

8    more clear.     The admission of demonstrative evidence that assists the

9    understanding of the trier of fact is a matter committed to the sound
10   discretion of the trial court.         United States v. Turner, 528 F.2d
11   143, 167-68 (9th Cir. 1975).

12         I.    WHOIS Records

13         Throughout the course of this trial, witnesses may make

14   reference to WHOIS records.       “WHOIS is a public database that courts

15   have relied upon in order to ascertain the party who has registered a

16   domain name.”     EarthLink, Inc. v. Ahdoot, 2005 WL 8154298, at *8

17   (N.D. Ga. Feb. 1, 2005).       Testimony regarding WHOIS information is

18   admissible under FRE 803(17), which provides an exception to the rule

19   against hearsay for market quotations, lists, directories, or other

20   compilations that are generally relied upon by the public or people

21   in particular occupations.       Id.   (“WHOIS search results come within

22   the hearsay exception noted in Federal Rule of Evidence 803(17) for

23   directories and other published compilations relied upon by the

24   public.”); see also America Online, Inc. v. AOL.org, 259 F. Supp. 2d

25   449, 452 n.3 (E.D. Va. 2003) (relying on WHOIS records); Columbia

26   Insurance Co. v. SeesCandy.com, 185 F.R.D. 573, 576 (N.D. Cal. 1999)

27   (describing WHOIS as “public database”).

28

                                             26
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 36 of 43 Page ID #:694



1          J.     Authentication and Identification

2          Federal Rule of Evidence 901(a) provides that “the requirement

3    of authentication or identification as a condition precedent to

4    admissibility is satisfied by evidence sufficient to support a

5    finding that the matter in question is what its proponent claims.”

6    Rule 901(a) only requires the government to make a prima facie

7    showing of authenticity or identification “so that a reasonable

8    juror could find in favor of authenticity or identification.”

9    United States v. Chu Kong Yin, 935 F.2d 990, 996 (9th Cir. 1991);
10   United States v. Black, 767 F.2d 1334, 1342 (9th Cir. 1985).             Once

11   the government meets this burden, “the credibility or probative

12   force of the evidence offered is, ultimately, an issue for the

13   jury.”     Black, 767 F.2d at 1342.

14   VI.   FORFEITURE PROCEDURES

15         A.     Overview of Criminal Forfeiture

16         Criminal forfeiture is imposed on a convicted defendant as part

17   of sentencing.     It is not an element of the underlying substantive

18   offense.     See Libretti v. United States, 516 U.S. 29, 39 (1995) (“Our

19   precedents have likewise characterized criminal forfeiture as an

20   aspect of punishment imposed following conviction of a substantive

21   criminal offense.”); United States v. Feldman, 853 F.2d 648, 662 (9th

22   Cir. 1988) (holding that “trial courts should bifurcate forfeiture

23   proceedings from ascertainment of guilt, requiring separate jury

24   deliberations”).

25         Criminal forfeiture is an important sentencing tool, carrying

26   into effect Congressional intent to deprive criminals and criminal

27   organizations of the instrumentalities and profits of their illegal

28   conduct.     See Kaley v. United States, 571 U.S. 320, 323 (2014)

                                             27
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 37 of 43 Page ID #:695



1    (forfeiture serves to punish the wrong-doer, deter future illegality,

2    lessen the economic power of criminal enterprises, compensate

3    victims, improve conditions in crime-damaged communities, and support

4    law enforcement activities such as police training).

5          Criminal forfeiture is in personam, in that it may be imposed

6    only after a criminal conviction and applies only to the property of

7    the convicted defendant.       See United States v. Lazarenko, 476 F.3d

8    642, 647 (9th Cir. 2007); United States v. Louthian, 756 F.3d 295,

9    307 n.12 (4th Cir. 2014) (criminal and civil forfeiture are “distinct
10   law enforcement tools” -- the former is an in personam action that
11   requires a conviction, and the latter is an in rem action against the

12   property itself); and United States v. Vampire Nation, 451 F.3d 189,

13   202 (3d Cir. 2006) (distinguishing civil and criminal forfeiture).

14         Finally, the extent of criminal forfeiture is determined by the

15   conviction.      The forfeiture must correspond in nature and scope to

16   the underlying criminal conduct for which the defendant was

17   convicted.    See United States v. Messino, 382 F.3d 704, 714 (7th Cir.

18   2004).

19         B.    The Property Sought for Forfeiture

20         The government intends to seek forfeiture of the property set

21   forth in the Indictment, specifically identified as the following

22   Internet domains:

23               1.     downthem.org; and

24               2.     ampnode.com

25

26

27

28

                                             28
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 38 of 43 Page ID #:696



1          C.    Relevant Statute Permitting Criminal Forfeiture

2                1.     Forfeiture Authority Based on Computer Fraud Offenses
                        – 18 U.S.C. § 1030(i)(1)
3

4          Section 1030(i) of Title 18 of the United States Code authorizes

5    the criminal forfeiture of personal property that was used or

6    intended to be used to commit or facilitate the commission of a

7    violation or conspiracy to violate Section 1030.

8          D.    Criminal Forfeiture Procedures

9                1.     Forfeitability of Property Sought for Forfeiture
10         The government is required to provide notice of its intent to

11   seek forfeiture in the indictment or information.           See Fed. R. Crim.

12   P. 32.2(a) (“A court must not enter a judgment of forfeiture in a

13   criminal proceeding unless the indictment or information contains

14   notice to the defendant that the government will seek forfeiture of

15   property as part of any sentence in accordance with the applicable

16   statute.”).      The Indictment has provided such notice.

17         Following conviction, forfeitability of property sought for

18   forfeiture is determined either by the Court or the jury, 3 depending

19   on the election of either party.        Rule 32.2(b)(1) provides:

20         (A) Forfeiture Determinations.        As soon as practical after

21         a verdict or finding of guilty, or after a plea of guilty

22         or nolo contendere is accepted, on any count in an

23         indictment or information regarding which criminal

24

25         3The right of either party to retain the jury to determine the
     forfeitability of real or personal property sought for forfeiture is
26   set out at Rule 32.2(b)(5)(A)(“In any case tried before a jury, if
     the indictment or information states that the government is seeking
27   forfeiture, the court must determine before the jury begins
     deliberating whether either party requests that the jury be retained
28   to determine the forfeitability of specific property if it returns a
     guilty verdict.”).
                                       29
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 39 of 43 Page ID #:697



1          forfeiture is sought, the court must determine what

2          property is subject to forfeiture under the applicable

3          statute.    If the government seeks forfeiture of specific

4          property, the court must determine whether the government

5          has established the requisite nexus between the property

6          and the offense.     If the government seeks a personal money

7          judgment, the court must determine the amount of money that

8          the defendant will be ordered to pay.

9
           The forfeiture determination may be based upon evidence already
10
     in the record, and on any additional evidence or information
11
     submitted by the parties during the forfeiture phase and accepted by
12
     the Court as relevant and reliable.          See Fed. R. Crim. P.
13
     32(b)(1)(B);     United States v. Capoccia, 503 F.3d 103, 109 (2d Cir.
14
     2007) (finder of fact may rely on evidence from the guilt phase; it
15
     is not necessary for the government to reintroduce that evidence in
16
     the forfeiture phase).      To the extent that the government offers new
17
     evidence during the forfeiture phase, reliable and relevant hearsay
18
     evidence is admissible, as the forfeiture phase of the trial is
19
     merely a part of the sentencing process.              See United States v.
20
     Ali, 619 F.3d 713, 720 (7th Cir. 2010) (because forfeiture is part of
21
     sentencing, less stringent evidentiary standards apply in the
22
     forfeiture phase of the trial; the evidence need only be “reliable”);
23
     Capoccia, 503 F.3d at 109 (Rule 32.2(b)(1) allows the court to
24
     consider “evidence or information,” making it clear that the court
25
     may consider hearsay; this is consistent with forfeiture being part
26
     of the sentencing process where hearsay is admissible); United States
27
     v. Creighton, 52 Fed. Appx. 31, 35-36 (9th Cir. 2002) (hearsay is
28

                                             30
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 40 of 43 Page ID #:698



1    admissible at sentencing and therefore may be considered in the

2    forfeiture phase).

3          In this case, the parties have agreed not to retain the jury

4    and, instead, have the Court determine forfeiture prior to

5    sentencing.

6                2.    Procedural Rules for the Forfeiture Phase and Entry of
                       a Preliminary Order of Forfeiture
7

8          The standard of proof regarding the criminal forfeitability of

9    property is preponderance of the evidence.          United States v. Garcia-
10   Guizar, 160 F.3d 511, 518 (9th Cir. 1998) (preponderance standard is

11   constitutional because criminal forfeiture is not a separate offense,

12   but only an additional penalty for an offense that was established

13   beyond a reasonable doubt); United States v. Hernandez-Escarsega, 886

14   F.2d 1560, 1576-77 (9th Cir. 1989) (interpreting identical language

15   in 21 U.S.C. § 853, the forfeiture statute applicable to most

16   criminal forfeiture proceedings).

17         At the forfeiture stage, a defendant is not permitted to

18   relitigate the legality of his or her conduct or otherwise attempt to

19   undermine the jury’s finding of guilt.         United States v. Warshak, 631

20   F.3d 266, 331 (6th Cir. 2010) (affirming district court’s refusal to

21   let defendant introduce evidence tending to show his conduct was not

22   illegal, and holding that in the forfeiture phase the only question

23   is the nexus between the conduct and the offense).           The only question

24   to be determined during the forfeiture phase is whether the evidence

25   submitted during the guilt phase, together with any additional

26   evidence received during the forfeiture phase, establishes by a

27

28

                                             31
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 41 of 43 Page ID #:699



1    preponderance of the evidence that there is the requisite nexus 4

2    between the underlying crime(s) of conviction and the property sought

3    to be forfeited by the government. 5

4          If the Court finds that there is such a nexus, it must promptly

5    enter a preliminary order of forfeiture (“POF”).           See Fed. R. Crim.

6    P. 32.2(b)(2)(A) (“If the [finder of fact] finds that the property is

7    subject to forfeiture, [the court] must promptly enter a preliminary

8    order of forfeiture ... directing the forfeiture of specific

9    property.”); United States v. Monsanto, 491 U.S. 600, 607 (1989)
10   (“Congress could not have chosen stronger words to express its intent

11   that forfeiture be mandatory in cases where the statute applied.”);

12   United States v. Newman, 659 F.3d 1235, 1240 (9th Cir. 2011) (“When

13   the Government has met the requirements for criminal forfeiture, the

14   district court must impose criminal forfeiture, subject only to

15

16

17        4 This “nexus” is defined by statute for each offense for which
     forfeiture is authorized. See e.g., Capoccia, 503 F.3d at 115 (“The
18   ‘requisite nexus’ for a violation of 18 U.S.C. § 2314 is set forth in
     18 U.S.C. § 981(a)(1)(C), which subjects to civil forfeiture ‘[a]ny
19   property, real or personal, which constitutes or is derived from
     proceeds traceable to a violation of [various sections of Title 18]
20   or any offense constituting ‘specified unlawful activity’ (as defined
     in section 1956(c)(7) of this title), or a conspiracy to commit such
21   offense.’”). Other circuit have defined this nexus as a connection
     “more than incidental,” but “need not be substantial,” between the
22   property and the offense. See Seventh Circuit Model Instruction,
     “Nexus Instruction,” available at
23   http://www.ca7.uscourts.gov/pattern-jury-
     instructions/7th_criminal_jury_instr.pdf, at p. 264
24
          5 “[F]or example, if the Government is seeking to forfeit the
25   vessel that the defendant used to smuggle drugs, either party may
     request that the jury be retained to determine whether the Government
26   has established the factual nexus between the vessel and the
     particular offense on which the defendant was found guilty. In other
27   words, the jury would have to determine whether the vessel was ‘used
     to commit or to facilitate the commission” of the defendant’s
28   offense.’” Stefan Cassela, Asset Forfeiture Law in the United States,
     § 18-4(a).
                                       32
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 42 of 43 Page ID #:700



1    statutory and constitutional limits”); id. (“[T]he district court has

2    no discretion to reduce or eliminate mandatory criminal forfeiture”).

3          While the POF forfeits the defendant’s interest in the property,

4    it does not include a determination of who is the owner of the

5    property subject to forfeiture.        That determination is deferred to

6    the ancillary proceedings that follow the entry of the preliminary

7    order, in which any third-party interests in the property are

8    considered and resolved.       See Advisory Committee Notes to Federal

9    Rule of Criminal Procedure 32.2 (2000 Adoption) (“Under [the
10   statutory forfeiture scheme first enacted in 1984,] the court orders
11   the forfeiture of the defendant’s interest in the property - whatever
12   that interest may be -- in the criminal case.           At that point, the
13   court conducts a separate proceeding in which all potential third-
14   party claimants are given an opportunity to challenge the forfeiture
15   by asserting a superior interest in the property.           This proceeding
16   does not involve re-litigation of the forfeitability of the property;
17   its only purpose is to determine whether any third party has a legal
18   interest in the forfeited property.”); United States v. Nava, 404

19   F.3d 1119, 1132 (9th Cir. 2005) (district court properly instructed

20   jury that questions of ownership “were not before them”).

21         Because the determination of whether a third party has a legal

22   interest in the forfeited property is made at a separate proceeding,

23   a defendant cannot object to the entry of a POF on the ground that

24   the property at issue does not belong to him.           United States v.

25   Schlesinger, 396 F. Supp. 2d 267, 273 (E.D.N.Y. 2005); United States

26   v. Nicolo, 597 F. Supp. 2d 342, 346 (W.D.N.Y. 2009) (in the

27   forfeiture phase of the trial, the court “is not to consider

28   potentially thorny issues concerning third party ownership of

                                             33
     Case 2:19-cr-00036-JAK Document 125 Filed 08/23/21 Page 43 of 43 Page ID #:701



1    property sought to be forfeited”; if the government establishes the

2    required nexus to the offense, the property must be forfeited).

3          If the defendant is found guilty of the offenses listed in

4    either Counts One or Three of the Indictment, the government will

5    promptly apply to the Court for entry of a POF forfeiting the

6    defendant’s interest in the aforementioned Internet domains, while

7    the defendant reserves the right to oppose the entry of the POF.

8    VII. CONCLUSION

9          The government respectfully requests leave to file such
10   supplemental memoranda as may become necessary during trial.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             34
